
	
		II
		112th CONGRESS
		2d Session
		S. 2293
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2012
			Mrs. Boxer (for herself,
			 Mrs. Gillibrand, and
			 Mr. Merkley) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a national, toll-free telephone parent
		  helpline to provide information and assistance to parents and caregivers of
		  children to prevent child abuse and strengthen families.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Parent Helpline
			 Act.
		2.FindingsCongress finds as follows:
			(1)There are
			 approximately 149,000,000 parents and caregivers in the United States.
			(2)Many parents and
			 caregivers do not always have immediate access to a caring and supportive
			 person to help them address various challenges with their children.
			(3)Parents and
			 caregivers could benefit from an effective helpline that fosters the strengths
			 parents have, which would improve family and peer relationships, as well as
			 community life and society overall.
			(4)Congress
			 recognizes that helpline prevention services will empower parents and
			 caregivers to positively address child care issues and help address child
			 maltreatment, drug and alcohol problems, mental health, and personal growth and
			 development.
			3.Grant to
			 establish a national parent helplineTitle I of the Child Abuse Prevention and
			 Treatment Act (42 U.S.C. 5101 et seq.) is amended by inserting after section
			 103 the following:
			
				103A.Grant to
				establish a national parent helpline
					(a)In
				generalThe Secretary may award a grant to one or more nonprofit
				entities to—
						(1)provide for the
				establishment and ongoing operation of a national, toll-free telephone parent
				helpline to provide information and assistance to parents and caregivers to
				prevent child abuse and strengthen families; and
						(2)create and
				maintain an Internet website with vital information and resources for parents
				and caregivers to address a broad spectrum of family issues related to
				emotional, social, behavioral, and educational well-being of parents and
				children.
						(b)PriorityIn
				awarding the grant under this section, the Secretary shall give priority to
				entities with experience in operating a national parent helpline that provides
				assistance to parents and caregivers and that operates shared leadership groups
				for parents and children nationwide.
					(c)TermA
				grant awarded under this section may be for a period of not more than 5
				years.
					(d)Helpline
				activitiesAn entity that receives a grant under this section
				shall use the grant funds to establish and operate a 24-hour, national,
				toll-free telephone helpline to provide—
						(1)information and
				assistance to parents and caregivers who are facing parenting challenges;
				and
						(2)a link to needed
				resources, with a focus on weekly shared leadership groups available
				nationwide.
						(e)Reports and
				evaluationThe entity receiving a grant under this section shall
				submit a performance report to the Secretary at such time as shall be
				reasonably required by the Secretary. Such performance report shall describe
				the activities that have been carried out with the grant funds, contain an
				evaluation of the effectiveness of such activities, and provide such additional
				information as the Secretary may reasonably require. In the case that more than
				1 entities are awarded a grant under this section, such entities shall
				collaborate to prepare and submit a joint report as described in this
				subsection.
					.
		
